DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are rejected for the following reasons.
Claim 1 recites the limitation "the other space" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
In claim 1, the recitation “a dielectric insert which is disposed in the flow path so as to define the flow path into one space and the other space, and has formed therein a through-hole smaller than the flow path to generate micro-nano bubbles by cavitation in the working fluid fed into the one space of the flow path, and includes, on one side thereof, a metallic catalyst” renders the claim indefinite because it is unclear where the through-hole is in relation to “the one space” and “the other space.” In addition, the element intended to be referred to by the phrase “on one side thereof” is unclear. Thus, 
Claim 3 recites the limitation “wherein the other space of the flow path is formed in a track type oval structure,” which renders the claim indefinite because it is unclear as to what particular structure is intended to be included or excluded by the recitation “a track type oval structure.”
Claim 9 recites the limitation "both side surfaces of the plurality of magnetic substances" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "both side surfaces of the first magnetic substance" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "both side surfaces of the second magnetic substance" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak (KR 10-178438).
Regarding claims 1 and 4, the reference Kwak discloses a submerged plasma generator, comprising: 
a reactor (500) which has a flow path (501) formed in a lengthwise direction therein, the flow path permitting working fluid to travel therein; and 
a dielectric insert (100) which is disposed in the flow path so as to define the flow path into one space (520) and the other space (540), and has formed therein a through-hole (f4) smaller than the flow path to generate micro-nano bubbles by cavitation in the working fluid fed into the one space (520) of the flow path, and includes, on one side thereof (assuming here the dielectric insert), a metallic catalyst (600) which undergoes friction with the working fluid flowing through the through-hole and releases electric charges of the same polarity to the micro-nano bubbles to collapse the micro-nano bubbles and generate plasma (see paras. [0146]-[0148]; Figs. 6-7). Thus, the instantly claimed submerged plasm generator differ from that disclosed in the reference Kwak in that the reference Kwak does not specifically disclose wherein the shape of the other space (540) of the flow path is formed in an oval structure. However, as the instant application is silent to any unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the other space (540) of the flow path (501) in the form of an oval shape as claimed by applicant, since the reference Kwak teaches that the cross-sectional shape of the other space (540) of the flow path can be made circular, rectangular, or other suitable shape (see paras. [0131]- [0132]). Further, it has been held that a change in In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Regarding claims 2 and 3, the reference Kwak discloses the submerged plasma generator, wherein the one space (520) of the flow path is formed in a circular structure in which a horizontal diameter and a vertical diameter are the same (i.e., the one space (520) of the flow path has a circular cross-section) (see paras. [0131]-[0132]; Figs. 6-7). The reference Kwak, however, does not specifically disclose wherein the other space (540) of the flow path is formed such that a horizontal diameter is larger than a vertical diameter. However, as the instant application silent to any unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the other space (540) of the flow path (501) Kwak to have an oval shape cross-section as claimed by applicant, since the reference Kwak teaches that the cross-sectional shape of the other space (540) of the flow path can be made circular, rectangular, or other suitable shape (see paras. [0131]- [0132]). Further, it has been held that a change in configuration or shape of a device is obvious, absent persuasive evidence that a particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Claims 5, 7, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak (KR 10-178438) as applied to claim 1 above, and further in view of Yang (WO 2004/041715).
Regarding claim 5, the reference Kwak is silent with respect to arranging an ion separation unit as recited in claim 5 downstream of the dielectric insert corresponding to + ions and OH- ions generated in the working fluid (see page 6, line 1 to page 7, line 4; page 8, line 32 to page 9, line 2), wherein a contact surface of the ion separation unit (50) which is in contact with the outer surface of the reactor (10) corresponds to a diameter of the other space of the flow path (see page 11, lines 6-20; Figs. 4A-B). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of the teachings of Yang, to modify the submerged plasma generator of Kwak to include an ion separation unit as taught by Yang to similarly separate H+ ions and OH- ions generated in the working fluid, as doing so would amount to nothing more than a use of a known apparatus for its intended use in a known environment to accomplish an entirely expected result. 
Regarding claim 7, the reference Yang discloses that the ion separation unit includes a plurality of magnetic substances which is disposed to opposite to each other with the flow path therebetween along a vertical direction and is formed to enclose a 
Regarding claim 13, the reference Yang teaches that the reactor can be provided with a branch unit including a plurality of branched flow paths configured to branch the H+ ion and the OH- ion separated by the ion separation unit to different directions (see page 8, line 32 to page 9, line 2; Fig. 1).
Regarding claim 14, the reference Yang teaches wherein the plurality of branched flow paths includes a first branched flow path which guides the movement of the working fluid including the H+ ions and a second branched flow path which is disposed to be opposite to the first branched flow path along a horizontal direction and guides the movement of the working fluid including the OH- ions, and wherein the first branched flow path and the second branched flow path are branched at an acute angle (see page 8, line 32 to page 9, line 2; Fig. 1). The references Kwak and Yang, however, do not specifically disclose that the first branched flow path and the second branched flow path are branched at an angle of 26.5 degrees to 30 degrees. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first branched flow path and the second branched flow path branched at any suitably an angle, including at an angle of 26.5 degrees to 30 degrees, sufficient to facilitate separation of the H+ ion and the OH- ion separated by the ion separation unit into two separate streams as taught by Yang (see page 8, line 32 to In re Aller, 105 USPQ 233 (CCPA 1955).

Allowable Subject Matter
Claims 6 and 8-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 6, the claim would be allowable because the prior art of record does not disclose or fairly suggest the feature: wherein a seating support groove in which the ion separation unit is seated is formed on the outer surface of the reactor to be dented with a predetermined depth toward the flow path and the contact surface which is in contact with the seating support groove and an inner surface of the reactor which forms the other space of the flow path are spaced apart from each other with a distance of at least 4 to 11 mm therebetween, as recited in claim 6.
Regarding claim 8, the claim would be allowable because the prior art of record does not disclose or fairly suggest the feature: wherein the plurality of magnetic substances is formed in a wedge structure in which a width of a cross section is gradually reduced toward the flow path, as recited in claim 8.
Regarding claim 9, the claim would be allowable because the prior art of record does not disclose or fairly suggest the feature: wherein the ion separation unit further includes a magnetic substance support unit which supports both side surfaces of the 
Regarding claims 10 and 11, the claims would be allowable because the prior art of record does not disclose or fairly suggest the feature: wherein the ion separation unit further includes a shielding unit which is provided at the outside of the first magnetic substance and the second magnetic substance so as to enclose the first magnetic substance and the second magnetic substance to shield a magnetic field formed by the first magnetic substance and the second magnetic substance, as recited in claim 10.
Regarding claim 12, the claim would be allowable because the prior art of record does not disclose or fairly suggest the feature: wherein the ion separation unit further includes a third magnetic substance which is disposed on both side surfaces of the first magnetic substance such that an S polarity is directed to the first magnetic substance and a fourth magnetic substance which is disposed on both side surfaces of the second magnetic substance to be opposite to the third magnetic substance such that an N polarity is directed to the second magnetic substance, as recited in claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774